ORDER OF SUSPENSION PENDING PROSECUTION
Comes now the Indiana Supreme Court Disciplinary Commission and, pursuant to Ind. Admission and Discipline Rule 23(11.1)(b), moves this Court for the per-dente lite suspension of the respondent, alleging therein that the continuation in the practice of law by the respondent during the pendency of this proceeding may pose a substantial threat of harm to the public, clients, potential clients, or the administration of justice and that the conduct would subject the respondent to sanctions. The respondent has consented to such pen-dente lite suspension.
This Court, being duly advised, now finds that the Commission's motion should be granted.
IT IS, THEREFORE, ORDERED that the respondent, Allan G. Loosemore, Ir., be suspended from the practice of law, effective immediately, until disposition of any related disciplinary proceeding or further order of this Court.
All Justices concur.